Citation Nr: 1503493	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  08-39 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as being secondary to right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 through May 1969 and from October 1981 through October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which among other issues, denied service connection for a left knee disorder.  The Veteran has perfected an appeal as to that issue.

Testimony was received from the Veteran during a September 2014 Travel Board hearing.  A transcript of this testimony is associated with the claims file.

At the Veteran's request, the evidentiary record was held in abeyance for 60 days from the date of the Travel Board hearing in order to afford her an opportunity to submit additional evidence in support of her claim.  No additional evidence was received during that period.

The Board also notes that the claims file in this matter is stored and maintained electronically on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In support of her claim for service connection for a left knee disorder, the Veteran testified during her Board hearing that she has experienced symptoms in her left knee since her periods of active duty service.  She has suggested that her current knee problems may be attributable to constant impact to her left knee during service, and alternatively, suggests also that her current left knee problems may have resulted from or been aggravated by compensating for her service-connected right knee patellofemoral syndrome disability.

VA treatment records dated through April 2013 note ongoing findings of degenerative arthritis in both knees, moreso in the left.  These records show, however, that the Veteran has primarily received private medical treatment for her knee condition.  Indeed, during her Travel Board hearing, she testified that she had been treating primarily with a "Dr. Roxanne" at a facility identified in her testimony only as "Livermore Lab".

Despite the foregoing testimony, VA has not made any efforts to date in obtaining the Veteran's records from "Dr. Roxanne" or "Livermore Lab".  Such efforts must be undertaken at this time.  38 C.F.R. § 3.159(c)(1).

Also, the Board notes that the Veteran was afforded a VA examination of her left knee in May 2013.  Although the examiner diagnosed a left knee strain manifested by pain, decreased motion, and fatigability, and also, expressed that x-rays revealed left knee degeneration, she did not render an opinion as to whether the diagnosed conditions are related in any way to the Veteran's active duty service or her service-connected disabilities.

Given the Veteran's lay observations of her left knee symptoms, in the absence of any opinion as to whether the Veteran's left knee disorders are related in any way to the Veteran's active duty service or her service-connected disabilities, the VA examiner's May 2013 opinion is incomplete.  Accordingly, the Veteran should be arranged to undergo a new VA examination of her left knee to determine whether any such etiological relationships exist.    Toward that end, the Board notes that, in addition to the Veteran's service-connected right knee patellofemoral syndrome, service connection is also in effect for the Veteran for various other orthopedic disabilities, including:  arthritis of both hips manifested by loss of motion of both hip joints and impairment of both thighs; lumbosacral strain and scoliosis; and a radiculopathy of the right lower extremity.  As it is conceivable that the Veteran's left knee disorders may have arisen secondarily from any of these disabilities, the examiner should also consider whether any diagnosed left knee disorder is related etiologically to any of those other disorders, in addition to the Veteran's right knee patellofemoral syndrome and/or to any injury, illness, or event sustained by the Veteran during her active duty service.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination requested above, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for her left knee since her September 2014 Travel Board hearing.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for service connection for a left knee disorder, to include as secondary to right knee patellofemoral syndrome.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain her treatment records from Dr. Roxanne and Livermore Lab, and, to arrange a VA examination of her claimed left knee disability.  The Veteran should be advised that it remains her responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for Dr. Roxanne, Livermore Lab, and any other private or VA medical providers who have provided treatment for her left knee since September 2014.
 
2.  Make efforts to obtain the records for any treatment received by the Veteran from Dr. Roxanne and Livermore Lab, as well as the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, to determine the nature and etiology of her claimed left knee disorder.  For purposes of the examination, the examiner should note that the Veteran is asserting that she has experienced ongoing problems with her left knee which date back to her period of active duty service, and alternatively, that her current left knee problems may be attributable to compensating for her service-connected right knee disability.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide a diagnosis pertinent to the claimed left knee disorder.

The examiner should also provide opinions as to the following questions:

	 a) is it at least as likely as not (i.e., at least a 50 	percent probability) that the diagnosed disorder was 	sustained by the Veteran during her active duty 	service?

	b) is it at least as likely as not that the diagnosed 	disorder resulted from or was aggravated by altered 	gait, motion, and/or body mechanics that are due to 	any one of or a combination of her service-connected 	disabilities, including:  right knee patellofemoral 	syndrome; arthritis of both hips manifested by loss of 	motion of both hip joints and impairment of both 	thighs; lumbosacral strain and scoliosis; and/or right 	lower extremity radiculopathy?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a left knee disorder should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




